                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CHERYL BOUCHARD,                                 §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §
                                                            Case No. 2:17-cv-552-RSP
                                                 §
COMMISSIONER, SOCIAL SECURITY                    §
ADMINISTRATION,                                  §
                                                 §
               Defendant.                        §

                                   MEMORANDUM ORDER

       Currently before the Court is Plaintiff’s Motion for Attorney’s Fees Pursuant to the Equal

Access to Justice Act (Dkt. No. 18), filed by Petitioner on October 4, 2018. The motion seeks

compensation for 20.6 hours at the adjusted statutory rate of $192 per hour for 2017 and $196 per

hour for 2018. The Commissioner does not oppose the requested award of fees. (Dkt. No. 19).

       The Equal Access to Justice Act (EAJA), 28 U.S.C. §2412, allows a prevailing party in

litigation against the United States, including a petitioner for Social Security benefits, to recover

his attorney’s fees “unless the court finds that the position of the United States was substantially

justified or that special circumstances make an award unjust.” Id. at §2412 (d)(1)(a). The Supreme

Court has explained that “EAJA fees are determined not by a percent of the amount recovered, but

by the ‘time expended’ and the attorney’s ‘hourly rate,’” which is currently capped at $196 per

hour. Gisbrecht v. Barnhart, 535 U.S. 789, 794, 122 S.Ct. 1817, 152 L.Ed.2d 996 (2002). See

generally, Murkeldove v. Astrue, 635 F.3d 784, 789 (5th Cir. 2011). The Commissioner does not

contend, nor does the Court find, that the position of the government was substantially justified or

that any special circumstances exist rendering an award unjust. The Court finds that Petitioner’s

requested fee is appropriate.


                                                 1
       Accordingly, IT IS ORDERED that Defendant will pay Petitioner $3,962.40 in EAJA fees.

In accordance with the Supreme Court’s decision in Astrue v. Ratliff, 130 S.Ct. 2521 (2010), this

award will be payable to Petitioner, by delivery to her counsel of record.
       SIGNED this 3rd day of January, 2012.
        SIGNED this 13th day of December, 2018.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               -2-
